Citation Nr: 1522124	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at an April 2015 video conference hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffered from sleep apnea during service, it being secondary to his service-connected deviated nasal septum.  

The service records show that in November 2008, the Veteran was seen for complaints of sleep apnea, although the evaluator's assessment did not include that specific diagnosis.  The hand writing is difficult to read, but appears to attribute the Veteran's complaints to an allergy and eustachian tube dysfunction.  Post service, the Veteran was examined for VA purposes in April 2011, and one of the diagnoses entered was sleep apnea, but the preceding narrative indicates this was a provisional conclusion, pending a sleep study.  A sleep study conducted in April 2012, failed to show the presence of the claimed condition, however, the Veteran has contended the posture he was required to assume for this study yielded an invalid result.  Some VA treatment records dated thereafter include sleep apnea as one of the Veteran's recognized medical conditions, although these conclusions do not appear to have informed by the results of the April 2012 sleep study, or any more recent studies.  

Given the contrary medical conclusions expressed in the record, together with the Veteran's contentions, another examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional records of treatment he desires VA to consider in connection with his claim, which records should be sought.  

2. Schedule the Veteran for an examination, the purpose of which is to determine if the Veteran has obstructive sleep apnea, or other sleep disorder, and if so, whether it had its onset in service, or is caused or aggravated by service connected disability.  Any indicated tests or studies should be accomplished.  As part of the examination, the examiner should review the file, consider any history the Veteran provides and offer an opinion as to whether any currently diagnosed sleep disorder had its onset in service, or was caused or aggravated by a service connected disability, including nasal deviated septum.  

A complete rationale for any opinion expressed should be included.  

3. Thereafter, the claim should be re-adjudicated.  If it remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




